Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 5-6, 25, 41, 44-51 and 53-58 are all the claims.
2.	Claim 25 is amended by way of Examiner’s Amendment set forth below. Claims 35-36 and 43 were canceled by Examiner’s Amendment in the Notice of Allowance of 2/10/2021. The same cancelation of claims is set forth below under the Examiner’s Amendment for clarity and consistency of the record.
3.	Claims 5-6, 25, 41, 44-51 and 53-58 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 5/6/2021 has been considered and entered. The initialed and dated 1449 form is attached.
	The cited references do not constitute grounds for re-opening examination. The European search report is based on Claims 1-15 of the corresponding PCT/CN2017102816. The claim sets filed on 3/11/2020 for the instant application, bear resemblance to the PCT stage claims, but which have been extensively amended in the prosecution proceeding for this application. For example, the claims no longer recite a percent variation for the VH/VL domains or the VH/VL CDRs. Accordingly, and based on the sequence search for the sequences of the VH/VH domains and CDRs, there is 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchao Zhao on 5/11/2021. 
The application has been amended as follows:
 Claim 25 (Currently amended) An anti-CTLA4 antibody or antigen-binding fragment thereof comprising
a heavy chain variable region (VH) comprising an amino acid sequence of a selected VH sequence, and a light chain variable region (VL) comprising an amino acid sequence of a selected VL sequence, wherein the selected VH sequence and the selected VL sequence are one of the following:
(1)    the selected VH sequence is SEQ ID NO: 13, 14, 15, 16, 17, or 69, and the selected VL sequence is SEQ ID NO: 18, 19, 20, or 70;
(2)    the selected VH sequence is SEQ ID NO: 21, 22, 23, 24, or 71, and the selected VL sequence is SEQ ID NO: 25, 26, 27, 28, or 72;
(3)    the selected VH sequence is SEQ ID NO: 73, and the selected VL sequence is SEQ ID NO: 74; or

Claims 35-36 and 43 (Canceled).


REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
a) Applicants approval was obtained on 5/11/2021 to amend Claim 25 to insert a comma "," between elements (3) and (4) of the claim. This amendment corrects an obvious typographical error and enhances the clarity of the claim to ensure that the anti-CTLA-4 antibody comprises one of each of elements (1)-(3) or (4). Claims 35-36 and 43 were previously canceled in the Notice of Allowance of 2/10/2021 and the amendment is re-incorporated herein.
b) The claims drawn to the anti-CTLA-4 antibody sequences for humanized forms of the VH/VL domains for 13A4 (SEQ ID NOS: 13-17 and 18-20, respectively) and 4G12 (SEQ ID NOS: 21-24 and 25-28, respectively) parental antibodies (see Figure 25) are free from the art. The VH/VL domains for 13A4, 4G12, 6D2  and 7E12 (SEQ ID NOS: 69 and 70, respectively; 71 and 72, respectively; 73 and 74, respectively; and 75 and 76, respectively) (see Figure 27) are free from the art. The VH/CL CDRs from each of 13A4, 4G12, 6D2  and 7E12 (LINKED SEQ ID NO: 35, 36 AND 37 AND LINKED SEQ ID NO: 38, 39 AND 40; LINKED SEQ ID NO: 29, 30 AND 31 AND LINKED SEQ ID NO: 32, 33 AND 34; LINKED SEQ ID NO: 63, 64 AND 65 AND LINKED SEQ ID NO: 66, 67 AND 68; AND LINKED SEQ ID NO: 57, 58 AND 59 AND LINKED SEQ ID NO: 60, 61 AND 62 (SEE Figure 24) are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 5-6, 25, 41, 44-51 and 53-58 are in condition for allowance.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643